DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 31 March 2022 has been considered and entered. Accordingly, claims 1-21 are pending in this application. Claims 6-21 are new; claims 1-5 and 7-15 are currently amended; claim 6 is original.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/17/2022, 01/20/2022, and 02/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 01/18/2022 is duplicative of the IDS filed on 01/20/2022 and, as stated by Applicant in the communication with the filing of the resubmitted IDS on 01/20/2022, the IDS filed on 01/18/2022 was erroneously filed under 37 CFR 1.97(c)(1). As such the IDS filed on 01/18/2022 has been placed in the application file, but the information referred to therein has not been considered as to the merits.  All references cited therein have instead been considered as part of the IDS filed 01/20/2022.  


Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the independent claims requiring causing the resource management system to perform spin-locking based on the set first optimal values at least integrates the abstract idea previously set forth in the rejections under 35 USC §101 of the non-final rejection mailed 01/05/2022 and as such overcome the rejections under 35 USC §101.
Applicant’s amendments and corresponding arguments to the rejections of claims 1, 12, and 15 under 35 USC §102 overcome the rejections of those claims over Wang (CN 103729242 A) under 35 USC §102 as set forth in the non-final rejection mailed 01/05/2022.
The next closest prior art of record, Reed et al. (US 9,262,233 B1) discloses re-calculating spin lock parameters based on the current environment and load of a system at a specific moment in time. The re-calculation is performed at pre-set time intervals and not based on determination of a steady state as required by the independent claims.
 P. H. Ha, M. Papatriantafilou and P. Tsigas ("Reactive spin-locks: a self-tuning approach," 2005, 8th International Symposium on Parallel Architectures, Algorithms and Networks (ISPAN'05), doi: 10.1109/ISPAN.2005.73.) discloses adjusting spin lock parameters based on changing workloads. The changes are made based on detecting transition phases of contention variations, and not of a steady-state like is claimed.
	Accordingly, the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-11, 13, 14, 16-18, and 19-21 being definite, enabled by the specification, and further limiting to the independent claims 1, 12, and 15, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167